Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 16-21 in the reply filed on 01/11/2021 is acknowledged.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection. 
It is should be noted that although it seems that claim 1 was amended with the limitations of cancelled claim 2, cancelled claim 2 was not amended in to claim 1 in its entirety.
Previous claim 2 required that the SJ device be a silicon carbide device, however amended claim 1 does not have to be a silicon carbide device.
The lack of the limitation requiring silicon carbide, changes the scope of the invention of claim 1 and thus requires new search.

Applicant's arguments filed 16-21 have been fully considered but they are not persuasive.
The Applicant argue Saito and Ono fail to teach the claim concentration and that it seems that the Examiner rejection of the claimed concentration is along the lines result-effective variable. However, this is far from the Examiner’s position.
The Examiner citing/stating that 
“it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A)”
is to indicate that, a person having ordinary skills in the art intending to produce the modified invention of Saito would have sort out possible concentration for the various regions of the device. It should be noted that dopant concentrations as taught by Saito and Ono such as n, n-, n+, p and p+ has a clear indication in art the art, thus a person having ordinary skills in the art would find it obvious  to seek/try optimum of workable range by routine experimentation. 
The Examiner deems the rejection of claim 16-21 as proper and would be maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. [US PGPUB 20100200936] in view of Shirakawa et al. [US PGPUB 20170200784] (hereinafter Saito and Shirakawa).

Regarding claim 1, Siato teaches a super-junction (SJ) device, comprising: 
a first layer (second from the top layer 12 in which 3/4 regions are formed (Fig. 1) –wherein layer 12 is a stacked layer, Fig. 3/4) that forms a first SJ layer of the SJ device (Fig. 1); and
a second layer (uppermost layer 12 in which 3/4 regions are formed, Fig. 1) disposed on the first SJ layer that forms a device layer of the SJ device (Fig. 1), wherein an active area (51, Fig. 1) of the first and second layers includes a first set of SJ pillars (3, Fig. 1/3) comprising a particular doping concentration of a first conductivity type (n-type) and a second set of SJ pillars (4, Fig. 1/3) comprising the particular doping concentration of a second conductivity type (p-type, Fig. 1), wherein a termination area (60, Fig. 1) of the first and second layers comprises a minimized doping concentration of the first conductivity type that is less than the particular doping concentration (Para 75).
Saito does not specifically disclose hat the first and second layer are epi layer, 
wherein the termination area of the second epi layer includes a plurality of floating regions of the second conductivity type that form a junction termination of the SJ device; and
15 cm-3.
Referring to other structures of Saito, such as Fig. 37, Saito teaches forming in the termination area of the second layer includes a plurality of floating regions (114, Fig. 42) of the second conductivity type (Para 163) that form a junction termination of the SJ device
In view of such teaching by according to the embodiment of Saito’s Fig. 42, it would have been obvious to a person having ordinary skills in the art to teachings of Fig. 42 implemented in the embodiment of Fig. 1 in order to achieve a reliable device (Para 169).
Referring to the invention of Shirakawa, Shirakawa teaches a device similar to that of Saito, wherein the SJ layers are formed in epitaxially grown layers (Para 81-83); and
wherein the minimized epi doping concentration is less than or equal to 1.5x1015 cm-3 (Para 74/81).
In view of such teaching by Shirakawa, it would have been obvious to a person having ordinary skills in the art to have the modified device of Saito comprise the teaching of Shirakawa based on the rationale of using/combining known techniques to improve similar devices (methods, or products) in the same way/yield predictable result (MPEP 2143).

Regarding claim 3, the modified device of Saito teaches a SJ device wherein the junction termination comprises a floating field ring (FFR), a single zone junction termination extension (JTE), a multiple zone JTE, a graded zone JTE, a multiple floating zone JTE, a space modulated JTE, or a combination thereof (Para 174, Fig. 37).  

Regarding claim 4, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein the minimized epi doping concentration is at least 50% less than the particular doping concentration.
However, it is noted that the column 32/34 in the device of Shirakawa are at concentration level of 1x1014 cm-3 to 1x1017 cm-3 (Para 67) and region 110 is at a concentration level of to 1x1013 cm-3 to 1x1015 cm-3 (Para 74). In view of such teaching, a person having ordinary skills in the art will understand that Shirakawa’s claimed ranges would result in an overlap with the claimed limitation of claim 4.
It should be noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).
Although it realized that the teaching of Shirakawa would result in a large range, a person having ordinary skills in the art understands that concentration in the device affects breakdown voltage of the device. Concentration in the device is a result-effective variable thus a person having ordinary skills in the art will find it obvious to determine the optimum concentration in the regions for the intended purpose/result (MPEP 2144.05.III.C).
It should be noted that it has also been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A).
Furthermore, considering the power required to dope regions in the device, a person having ordinary skills in the art will find it obvious to dope the regions at the 

Regarding claim 6, the modified device of Saito teaches a SJ device wherein the first epi layer is disposed on an underlying wide band gap substrate layer (Para 236).  

Regarding claim 7, Siato teaches a SJ device wherein the first epi layer is disposed on a third epi layer (third from the top layer 12 in which 3/4 regions are formed) that forms a second SJ layer of the SJ device (Fig. 1), wherein an active area of the third epi layer includes the first set of SJ pillars (Fig. 1) comprising the particular doping concentration of the first conductivity type and the second set of SJ pillars comprising the particular doping concentration of the second conductivity type (Fig. 1), and wherein the termination area of the third epi layer comprises the minimized epi doping concentration of the first conductivity type (Fig. 1).  

Regarding claim 8, the modified device of Saito teaches a SJ device wherein an intermediate area (3/4 area in region 52, Fig. 1) of the second epi layer includes a modified SJ pillar of the second conductivity type (Fig. 1).
The modified device does not specifically disclose wherein the modified SJ pillar includes a modified portion having a doping concentration that is less than the particular doping concentration.
Referring to Fig. 9A of Saito’s invention, Saito teaches an alternated structure wherein the modified SJ pillar (SJs in boundary region) includes a modified portion having a doping concentration that is less than that of the device region.
In view of such teaching by Saito, it would have been obvious to a person having ordinary skills in the art to implement the teachings of Fig. 9 in that of Fig. 1 in order to have a higher breakdown voltage in the device (Para 101).





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Shirakawa and further in view of Sasaki [US PGPUB 20100059818].

Regarding claim 5, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein a thickness of the first epi layer is between 2 microns (µm) and 15 µm.
Referring to the invention of Sasaki, Sasakai teaches various device structure, wherein in an embodiment, epitaxial stack 20 consist of six layers, wherein the stack is 10 µm thick (Para, 98; i.e. each layer of the stack is 1.6 µm).
In view of such teaching by Sasaki, it would have been obvious to a person having ordinary skills in the art to have the modified device of Saito comprise the teaching of Sasaki based on the rationale of using/combining known techniques to improve similar devices (methods, or products) in the same way/yield predictable result (MPEP 2143).
Although the 1.6 µm thickness taught by Sasaki is not the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).
Moreover, based on mathematical ease, it would have been obvious to a person having ordinary skills in the art to round-up or round-down thickness of the epitaxial layer, wherein rounding-up would result in a 2 µm of the epitaxial layer.


Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. [US PGPUB 20100200936] in view of Ono et al. [US PGPUB 20080290403] (hereinafter Saito and Ono).

Regarding claim 16, Siato teaches a silicon carbide (SiC) super-junction (SJ) device, comprising:
a first super-junction (SJ) layer (second from the top 3/4 layer, Fig. 1) formed in a first layer of the SJ device (wherein layer 12 is a stack of layers, Fig. 3/4), wherein a termination area (60, Fig. 1) of the first layer comprises a minimized doping concentration of a first conductivity type (n-type of layer 12, Para 75), and
a device layer (uppermost 3/4 layer in region 51, Fig. 1) formed in a second layer of the SJ device (wherein layer 12 is a stack of layers, Fig. 3/4), wherein the second layer is disposed on the first SJ layer (Fig. 3/4), and wherein a termination area of the device layer (60, Fig. 1) comprises the minimized doping concentration of the first conductivity type (n-type of layer 12, Para 75).
Saito does not specially teach that the first layer and second layer are epitaxial (epi) layers, 
wherein the device is a SiC device, 
wherein the minimized epi doping concentration is less than or equal to 1.5 x 1015 cm-3, and

However, Saito teaches that although the device of Fig. 1 is silicon based, other material such as SiC can be used (Para 236).
In view of such teaching by Saito, it would have been obvious to a person having ordinary skills in the art to have the device of Fig. 1 be a SiC-SJ device based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Furthermore, referring to other structures of Saito, such as Fig. 42, Saito teaches forming plurality of floating regions (114, Fig. 42) of a second conductivity type (Para 163) that form a junction termination of the SiC-SJ device. 
In view of such teaching by according to the embodiment of Saito’s Fig. 42, it would have been obvious to a person having ordinary skills in the art to teachings of Fig. 42 implemented in the embodiment of Fig. 1 in order to achieve a reliable device (Para 169).
Regarding the limitation related to the concentration, it should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 
Referring to Fig. 1 of Ono, Ono teaches a device similar to that of Saito, wherein, the SJ layers are formed in epitaxially grown layers (Para 33).
In view of such teaching by Ono, it would have been obvious to a person having ordinary skills in the art to have the modified device of Saito comprise the 
In view of such combination/modification, a person having ordinary skills in the art will understand that the limitations of claim 1 would at least be obviously met.

Regarding claim 17, the modified device of Saito teaches a SiC-SJ device wherein an active area of the first epi layer comprises a first set of SJ pillars having a doping concentration of the first conductivity type (Fig. 2).
The modified device does not specifically a doping concentration less than or equal to 1 x 1017 cm-3 and greater than or equal to 5 x 1015 cm-3.
It should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 18, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein each the plurality of floating regions has a respective width, and wherein the respective width of each of the plurality of floating regions is between 0.8 microns (µm) and 5 µm.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 19, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein the junction termination comprises a junction termination extension (JTE), wherein the JTE comprises a width between 2.75 and 5 times a combined thickness of the first and second epi layers.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 20, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein an integrated charge of the JTE is greater than or equal to 6 x 1012 cm-2 and less than or equal to 3 x 1013 cm-2.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 21, Saito teaches a SiC-SJ device wherein the SiC-SJ device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET), a junction field effect transistor (JFET), a bipolar junction transistor (BJTs), or a diode (Para 237).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819